Case 2:20-cv-01941-JCM-NJK Document 14
                                    15 Filed 02/01/21
                                             02/05/21 Page 1 of 2




              February 5, 2021.
     Case 2:20-cv-01941-JCM-NJK Document 14
                                         15 Filed 02/01/21
                                                  02/05/21 Page 2 of 2



 1                                  CERTIFICATE OF SERVICE
 2            I hereby certify that on February 1, 2021, I electronically filed the foregoing

 3    STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE with the Clerk of

 4    Court for the U.S. District Court, District of Nevada by using the Court’s CM/ECF system.

 5    Participants in the case who are registered CM/ECF users will be served by the CM/ECF system.

 6
              DATED: February 1, 2021.
 7
                                                      /s/ Mary Full
 8                                              Employee of Snell & Wilmer L.L.P.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     4852-3952-7386
